Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-22 are pending and rejected in the application. This action is Final. 

Arguments 
Applicant Argues: 
The cited art fails to teach the feature of determining whether to create an entry in a first data structure or a second data structure based on whether a projected property is in a cache.

Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant Argues: 
Claims 1 & 11 have been rejected as being directed to an abstract idea because the claims cover a mental process that can be practically performed in the mind. To support this allegation, the Office recites a series of mental steps performed with pen and paper that are obviously impractical to perform to compile SQL statements. In fact, the Office fails to allege that any of the steps are being performed by a human mind in a practical way. Therefore, the Office has failed to allege a prima facie case under § 101.

Examiner Responds:
Applicant argues “Claims 1 & 11 have been rejected as being directed to an abstract idea because the claims cover a mental process that can be practically performed in the mind. To support this allegation, the Office recites a series of mental steps performed with pen and paper that are obviously impractical to perform to compile SQL statements. In fact, the Office fails to allege that any of the steps are being performed by a human mind in a practical way. Therefore, the Office has failed to allege a prima facie case under § 101.” The Examiner respectfully disagrees. Claims 1 and 11 do could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The Examiner recommends incorporating the inventive concept into the independent claims. Thus, claims 8 and 19 are not patent eligible under 35 USC 101.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 12 similarly recites One or more non-transitory storage media storing sequences of instructions which, when executed by one or more processors, cause: evaluating a path pattern expression of a query against an in-memory representation of a graph; wherein the graph includes a plurality of graph components; wherein the query projects one or more graph properties of the plurality of graph components; wherein evaluating the path pattern expression comprises: receiving a particular path that includes an ordered sequence of particular graph components of the plurality of graph components, the particular path satisfying the path pattern expression; determining whether all properties of the particular graph components in the particular path are cached; in response to determining that all properties of the particular graph components in the particular path are cached, adding an entry in a first data structure for the particular path; in response to determining that all properties of the particular graph components in the particular path are not cached, adding an entry in a second data structure for the particular path; generating at least part of a result for the path pattern expression when either the first data structure or the second data structure is filled with data. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more non-transitory storage media” and “one or more processors.” 

For example, in the context of this claim, “evaluating a path pattern expression of a query against an in-memory representation of a graph” encompasses a person reviewing a path pattern expression of a query against a graph. In addition, “wherein the graph includes a plurality of graph components” encompasses a person looking at the graph and realizing the graph includes a plurality of graph components. Next, “wherein the query projects one or more graph properties of the plurality of graph components” encompasses a person determining the query projects one or more graph properties of the plurality of graph components. In addition, “wherein evaluating the path pattern expression comprises” encompasses the steps a person is evaluating the path pattern expression. Further, “receiving a particular path that includes an ordered sequence of particular graph components of the plurality of graph components, the particular path satisfying the path pattern expression” encompasses a person reviewing a path that includes an ordered sequence of particular graph components of the plurality of graph components based on the path satisfying the path pattern expression.  Next, “in response to determining that all properties of the particular graph components in the particular path are cached, adding an entry in a first data structure for the particular path” encompasses a person determining if all the properties of the particular graph components in the particular path are cached and incorporating an entry in a data structure for the particular path. In addition, “in response to determining that all properties of the particular graph components in the particular path are not cached, adding an entry in a second data structure for the particular path” encompasses a person determining all the properties of the particular graph components in the particular path are not cached and incorporating an entry in a data structure for the particular path. Further, “generating at least part of a result for the path pattern expression when either the first data structure or the second data structure is filled with data.” encompasses a person writing down results for the path pattern expression when either the first data structure or the second data structure is filled with data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1 and 12 recites no additional limitations other than “one or more non-transitory storage media” and “one or more processors.” implementing the limitations. The computer is recited at a high-level of generality (i.e., evaluating a path…etc., wherein the graph includes…etc., where the query projects…etc., wherein evaluating the path…etc., receiving a particular path…etc., determining whether all properties…etc., in response to determining…etc., in response to determining…etc., and generating at least part of a result…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1 and 12 recites “one or more non-transitory storage media” and “one or more processors.” implementing the limitations. The computer is recited at a high-level of generality (i.e., evaluating a path…etc., wherein the graph includes…etc., where the query projects…etc., wherein evaluating the path…etc., receiving a particular path…etc., determining whether all properties…etc., in response to determining…etc., in response to determining…etc., and generating at least part of a result…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1 and 12 are not patentable eligible under 35 USC 101. 
The limitation “wherein each entry in the first data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected.” of dependent claims 2 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 13 are not patent eligible under 35 USC 101. 

The limitation “wherein each entry in the second data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected and a property value of the property of the respective graph component if the property value is available from one or more caches.” of dependent claims 3 and 14 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 14 are not patent eligible under 35 USC 101. 

The limitation “wherein generating the at least part of the result includes fetching properties from one or more caches for each entry in the first data structure.” of dependent claims 4 and 15 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 15 are not patent eligible under 35 USC 101. 

The limitation “wherein generating the at least part of the result includes: performing a storage access to obtain and to cache property values of properties of those graph components identified in the second data structure that are unavailable in the second data structure; fetching properties from one or more caches for each entry in the second data structure.” of dependent claims 5 and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein performing the storage access includes: identifying potential graph components in upcoming paths each satisfying the path pattern expression; performing the storage access to obtain and cache property values of properties of the potential graph components in the upcoming paths.” of dependent claims 6 and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein the potential graph components are identified from the in-memory representation of the graph.” of dependent claims 7 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein identifying the potential graph components in the upcoming paths comprises excluding components based on a bit-vector indexed by graph component identifier that identifies filtered graph components.” of dependent claims 8 and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein each storage element associated at each level of the path pattern expression is associated with an independent cache.” of dependent claims 9 and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein a size of a particular cache is dependent on which level of the path pattern expression a corresponding storage element is associated with.” of dependent claims 10 and 21 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 21 are not patent eligible under 35 USC 101. 

The limitation “wherein an amount of memory available for processing the query is partitioned at least between caches at different levels of the path pattern expression.” of dependent claims 11 and 22 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11 and 22 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 112

Claims 1-22 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1 and 12 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation "in the particular path that belong to said projected set are cached, adding an entry in a second data structure for the particular path” is not found in the specification. The specification, paragraph[0105], states “At step 1008, in response to determining that all properties of the particular graph components in the particular path are not cached, an entry for the particular path is added in a second data structure…etc.” The Examiner recommends adding the term “not” back into the claim to overcome the rejection. 


Claims 2-11 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 13-22 depends from rejected claim 12 respectively, comprise the same deficiencies as claim 12 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
	
Regarding claims 1, 9, and 17 the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation "in the particular path that belong to said projected set are cached, adding an entry in a second data structure for the particular path” is not found in the specification. The specification, paragraph[0105], states “At step 1008, in response to determining that all properties of the particular graph components in the particular path are not cached, an entry for the particular path is added in a second data structure…etc.” The Examiner recommends adding the term “not” back into the claim to overcome the rejection. 

Claims 2-11 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 13-22 depends from rejected claim 12 respectively, comprise the same deficiencies as claim 12 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Patent Publication (2019/0179752; hereinafter: Yoo) in view of Nagel et al. Non-Patent Publication (“Recycling in Pipelined Query Evaluation”, 2016; hereinafter: Nagel) 


Claims 1 and 12
As to claims 1 and 12, Yoo discloses one or more non-transitory storage media storing sequences of instructions which, when executed by one or more processors, cause: 
evaluating a path pattern expression of a query against an in-memory representation of a graph (paragraph[0037], “the multi-level caching system may identify a number of accesses used together with each vertex from an edge connecting vertices constituting a subgraph. Based on the number of accesses, the multi-level caching system may select a neighboring vertex with a high number of accesses among neighboring vertices (adjacent vertices) connected to vertices constituting a subgraph for which a query is currently requested, and may load the selected neighboring vertex in the second cache memory…etc.”); 
wherein the graph includes a plurality of graph components (paragraph[0045]-paragraph[0046], “a multi-level caching system 100 for enhancing a graph processing performance according to an example embodiment may include a searcher 110, an outputter 120, and multi-level cache memories, for example, a first cache memory 151 and a second cache memory 152…etc.”); 
wherein a projected set of one or more graph properties of the plurality of graph components is projected by said query, wherein each of said projected is either a vertex property or an edge property (paragraph[0048], “when a query requesting a subgraph 801 is received, the searcher 110 may search for three vertices, for example, vertices V.sub.1, V.sub.3 and V.sub.n+1 included in the subgraph 801 from a first cache memory 151, 810 in which vertices of a subgraph used in a previous query request are cached….etc.”); 
wherein evaluating the path pattern expression comprises: 
receiving a particular path that includes an ordered sequence of particular graph components of the plurality of graph components, the particular path satisfying the path pattern expression (paragraph[0049], “When two vertices, for example, the vertices V.sub.1 and V.sub.3 among the three vertices are hit in the first cache memory 810 and when the other vertex, for example, the vertex V.sub.n+1 fails to be hit, the searcher 110 may re-search for a vertex V.sub.n+1 803 from the second cache memory 152 in which a neighboring vertex that is not used is cached…etc.”); 
determining whether all properties of the particular graph components in the particular path that belong to said projected set are cached (paragraph[0050]-paragraph[0051], “For example, when a portion of a plurality of vertices is found (hit) in the first cache memory 151, the outputter 120 may combine a portion of the vertices found in the first cache memory 151 and remaining vertices found in the second cache memory 152 by the re-searching and may output the combined vertices as the graph data…etc.”); 
in response to determining that all properties of the particular graph components in the particular path that belong to said projected set are cached, adding an entry in a first data structure for the particular path (paragraph[0052], “For example, referring to FIG. 8, the outputter 120 may output, as a query response, a subgraph obtained by combining the vertices V.sub.1 and V.sub.3 hit in the first cache memory 151 and the vertex V.sub.n+1 803 hit in the second cache memory 152…etc.”); 
generating at least part of a result for the path pattern expression when either the first data structure or the second data structure is filled with data (paragraph[0054], “For example, when hitting of the vertex V.sub.n+1 in the second cache memory 820 fails, the searcher 110 may search for a vertex from a disk memory 160, and the outputter 120 may add a vertex V.sub.n+1 hit in the disk memory 160 to the first cache memory 151, 810. The disk memory 160 may include, for example, an auxiliary memory such as a hard disk drive (HDD), a solid state disk (SSD), and the like…etc.”).

 Yoo does not appear to explicitly disclose 
in response to determining that all properties of the particular graph components in the particular path that belong to said projected set are cached, adding an entry in a second data structure for the particular path; 

However, Nagel discloses in response to determining that all properties of the particular graph components in the particular path that belong to said projected set are cached, adding an entry in a second data structure for the particular path (Figure 1, Section II. Recycler Architecture, “Figure 1: (a) the recycler graph: a directed acyclic graph (DAG) of relational operators that is used to index already materialized and cached results and to represent the past workload, and (b) the recycler cache: a finite cache of intermediate results materialized during previous query executions. Given an incoming query, the recycler: (a) consults the recycler graph to check if any of the contents of the recycler cache can be used to answer any part of the query, (b) inserts the query tree into the recycler graph, (c) consults the recycler graph and run-time estimates to select intermediate and final results from the query for materialization, and (d) materializes…etc.”, the Examiner interprets the recycler cache as the second data structure for the particular path.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel to cache graph data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of da Yoo with the teachings of Nagel to add recycling in pipelined query executors (Nagel: Abstract). 

Claims 4 and 15
As to claims 4 and 15, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, and Nagel further discloses wherein generating the at least part of the result includes fetching properties from one or more caches for each entry in the first data structure (paragraph[0054], “For example, when hitting of the vertex V.sub.n+1 in the second cache memory 820 fails, the searcher 110 may search for a vertex from a disk memory 160, and the outputter 120 may add a vertex V.sub.n+1 hit in the disk memory 160 to the first cache memory 151, 810. The disk memory 160 may include, for example, an auxiliary memory such as a hard disk drive (HDD), a solid state disk (SSD), and the like…etc.”).

Claims 2, 3, 5, 9, 10, 11, 13, 14, 16, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Patent Publication (2019/0179752; hereinafter: Yoo) in view of Nagel et al. Non-Patent Publication (“Recycling in Pipelined Query Evaluation”, 2016; hereinafter: Nagel) and further in view of Van Rest et al. U.S. Patent Publication (2018/0203897; hereinafter: Van Rest)

Claims 2 and 13
As to claims 2 and 13, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein each entry in the first data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected.
However, Van Rest discloses wherein each entry in the first data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected (Figure 2, paragraph[0056], “With discussion of FIG. 1 ongoing, FIG. 2 shows example digraph (directed graph) 250 which may be an implementation of graph 150 and has over 3,000 vertices. The vertices and edges of digraph 250 have labels…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel and Van Rest to identify graph sections which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel and Van Rest to have efficient storage and recall of large amounts of business and personal data (Van Rest: paragraph[0001]). 
Claims 3 and 14
As to claims 3 and 14, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein each entry in the second data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected and a property value of the property of the respective graph component if the property value is available from one or more caches.

However, Van Rest discloses wherein each entry in the second data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected and a property value of the property of the respective graph component if the property value is available from one or more caches (Figure 3, paragraph[0062], “With discussion of FIG. 1 ongoing, FIG. 3 shows example graph query 310 to be executed against digraph 250. Graph query 310 contains query vertices A, B, X, and Y that are connected by three labeled query edges. Graph query 310 may be an implementation of graph query 110…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel and Van Rest to identify graph sections which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel and Van Rest to have efficient storage and recall of large amounts of business and personal data (Van Rest: paragraph[0001]). 

Claims 5 and 16
As to claims 5 and 16, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein generating the at least part of the result includes:
 performing a storage access to obtain and to cache property values of properties of those graph components identified in the second data structure that are unavailable in the second data structure; 
fetching properties from one or more caches for each entry in the second data structure.

However, Van Rest discloses wherein generating the at least part of the result includes:
 performing a storage access to obtain and to cache property values of properties of those graph components identified in the second data structure that are unavailable in the second data structure (paragraph[0104], “Because cache 190 lacks that super node (and its neighbors), those neighbors are retrieved from the database in step 404…etc.”); 
fetching properties from one or more caches for each entry in the second data structure (paragraph[0105], “The query may specify a predicate or condition that neighboring edges or vertices should satisfy (match). In embodiments, only a super node's neighboring edges or vertices that match the predicate are cached…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel and Van Rest to identify graph sections which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel and Van Rest to have efficient storage and recall of large amounts of business and personal data (Van Rest: paragraph[0001]). 


Claims 9 and 20
As to claims 9 and 20, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein each storage element associated at each level of the path pattern expression is associated with an independent cache.

However, Van Rest further discloses wherein each storage element associated at each level of the path pattern expression is associated with an independent cache (Paragraph[0083], “Cache 190 occupies memory. In embodiments, database 140 stores some or all properties of edges or vertices in relational tables that are not indexed or are costly to scan…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel and Van Rest to identify graph sections which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel and Van Rest to have efficient storage and recall of large amounts of business and personal data (Van Rest: paragraph[0001]). 

Claims 10 and 21
As to claims 10 and 21, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein a size of a particular cache is dependent on which level of the path pattern expression a corresponding storage element is associated with.

However, Van Rest discloses wherein a size of a particular cache is dependent on which level of the path pattern expression a corresponding storage element is associated with (paragraph[0090], “In embodiments, the capacity of cache 190 is dynamically tunable, experimentally optimized, or based on available memory. However, a super node having an extremely high degree may have an amount of neighbors or edges that exceed the capacity of cache 190 or otherwise cause thrashing of cache 190…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel and Van Rest to identify graph sections which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel and Van Rest to have efficient storage and recall of large amounts of business and personal data (Van Rest: paragraph[0001]). 


Claims 11 and 22
As to claims 11 and 22, the combination of Yoo and Nagel discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein an amount of memory available for processing the query is partitioned at least between caches at different levels of the path pattern expression.

However, Van Rest further discloses wherein an amount of memory available for processing the query is partitioned at least between caches at different levels of the path pattern expression (paragraph[0117], “For example, after a given query vertex no longer occurs within a backtracking stack of a depth first search, then the cache 190 of the given query vertex or edge may be discarded. In these ways in embodiments, the lifecycle, sharing, and availability of one or more caches 190 may be configured to suit particular graph traversal paradigms…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel and Van Rest to identify graph sections which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel and Van Rest to have efficient storage and recall of large amounts of business and personal data (Van Rest: paragraph[0001]). 

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Patent Publication (2019/0179752; hereinafter: Yoo) in view of Nagel et al. Non-Patent Publication (“Recycling in Pipelined Query Evaluation”, 2016; hereinafter: Nagel) and further in view of Van Rest et al. U.S. Patent Publication (2018/0203897; hereinafter: Van Rest) and further in view of Coldewey U.S. Patent Publication (2004/0133747; hereinafter: Coldewey)

Claims 6 and 17
As to claims 5 and 16, the combination of Yoo, Nagel, and Van Rest discloses all the elements in claim 16, as noted above, but do not appear to explicitly disclose further discloses wherein performing the storage access includes: 
identifying potential graph components in upcoming paths each satisfying the path pattern expression; 
performing the storage access to obtain and cache property values of properties of the potential graph components in the upcoming paths.

However, Coldewey discloses further discloses wherein performing the storage access includes: 
identifying potential graph components in upcoming paths each satisfying the path pattern expression (paragraph[0027]-paragraph[0029], “If both the left and right node of a tree are always prefetched, then one prefetch target will usually have been prefetched in vain. Prefetching can only be effective if the prefetch address is identifiable far enough in advance so that it can be prefetched into near memory by the time it is first referenced…etc.”); 
performing the storage access to obtain and cache property values of properties of the potential graph components in the upcoming paths[paragraph[0032]-paragraph[0033], “The general structure of the accumulation process is illustrated in FIG. 8. A search request consists of a transaction descriptor <k,r,ai>, where k is the search key associated with the request data structure identifier r, and ai is the initial prefetch target address, such as the address of the root node of a search tree or the initial hash bucket in the bucket chain of a hash table. One or more prefetch descriptors are associated with each data structure…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel, Van Rest, and Coldewey to determine prefetch graph data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel, Van Rest, and Coldewey for pipelining transactions on data structures in a way that makes it possible to employ data prefetching into high speed caches closer to the CPU from slow memory (Coldewey: paragraph[0001]). 

Claims 7 and 18
As to claims 7 and 18, the combination of Yoo, Nagel , Van Rest, and Coldewey discloses all the elements in claim 17, as noted above, and Coldewey further discloses wherein the potential graph components are identified from the in-memory representation of the graph (paragraph[0001], “This invention addresses the problem of prefetching indirect memory references…etc.”).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over da Yoo et al. U.S. Patent Publication (2019/0179752; hereinafter: Yoo) in view of Nagel et al. Non-Patent Publication (“Recycling in Pipelined Query Evaluation”, 2016; hereinafter: Nagel) and further in view of Van Rest et al. U.S. Patent Publication (2018/0203897; hereinafter: Van Rest) and further in view of Coldewey U.S. Patent Publication (2004/0133747; hereinafter: Coldewey) and further in view of Chavan et al. U.S. Patent Publication (2017/0031976; hereinafter: Chavan)

Claims 8 and 19
As to claims 8 and 19, the combination of da Yoo, Nagel, Van Rest, and Coldewey discloses all the elements in claim 17 as noted above, but do not appear to explicitly disclose identifying the potential graph components in the upcoming paths comprises excluding components based on a bit-vector indexed by graph component identifier that identifies filtered graph components.

However, Chavan discloses identifying the potential graph components in the upcoming paths comprises excluding components based on a bit-vector indexed by graph component identifier that identifies filtered graph components (paragraph[0045], “As an example, database server instance 100 may derive a column vector in response to evaluating the expression "a/b", where each row in the column vector includes a result value obtained by dividing a first value in a row of column "a" by a second value in the corresponding row of column "b". Thus, the first row in the column vector has a result value obtained by dividing the first value in column "a" by the first value in column "b", the second result value is obtained by dividing the second value in columns "a" by the second value in column "b", etc. If the expression "a/b" is identified for caching, then the database server instance creates, within an IMEU, a virtual column unit that stores the expression results for "a/b" such that consecutive values within the column vector are stored contiguously in memory…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yoo with the teachings of Nagel, Van Rest, Coldewey, and Chavan to obtain and filter data using bit vector index which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yoo with the teachings of Nagel, Van Rest, Coldewey, and Chavan storing and maintain evaluation results for expressions and internal computation with in-memory storage units (Chavan: paragraph[0006]). 







Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
June 8, 2022                                                                                                                                                                                             


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000